Title: [1779 December 26. Sunday.]
From: Adams, John
To: 


      1779 December 26. Sunday. The General, the Governor, the French Consul and Mr. Lagoanere, had influence enough to procure Us the best Guides, accommodations and Attendants, which the Country afforded, upon Terms very hard for the miserable Things We had, according to a Contract made for Us by Mr. Lagoanere.
      Senior Raymon San, the Owner of all the Post Chaises, or Chaises or Calashes or whatever other name they bore and the Horses and Mules that drew them, and the Man with whom Mr. Lagoanere made the Contract.
      Senior Eusebio Seberino, the Postillion who drove my Chaise or rather who led my Horses.
      Joseph Diaz the Postillion, who drove Mr. Dana and Mr. Thaxter. This was the Writer, and had been educated at St. Iago de Compostella.
      Diego Antonio, the Postillion who drove Mr. Allen and Mr. Samuel Cooper Johonnot.
      To these were Added two Men on foot Juan Blanco and Bernardo Bria.
      At half after two We mounted our Carriages and Mules and rode four Leagues to Betanzos, the ancient Capital of the Kingdom of Gallicia, and the place where the Archives are still kept. The Building in which the records are deposited is a long Square, of Stone without any roof and stands over against one of the Churches. There are, in this little place, two Churches and two Convents. The last League of our road to it, was mountainous and rocky, to such a degree as to be very dangerous to Cattle and Carriages as well as Men. Mr. Lagoanere made Us the Compliment to attend Us to this place. The House, the Beds and the People appeared to me too romantick for description, but a tolerable Idea of them may be formed from something which will be said of the next House in which We lodged. I found that our Guide and all our Spanish Attendants thought this and all the other Houses where We dined and lodged were very good Inns.
     